Citation Nr: 0515954	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  95-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of injury to the left hip, left ankle, and neck 
due to Department of Veterans Affairs treatment in February 
1992, for purposes of accrued benefits.   


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945 and from February 1947 to June 1947.  He died in June 
1994.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant perfected both issues addressed in the July 
1998 rating decision, the issue currently on appeal, as well 
as whether there was new and material evidence to reopen the 
claim for service connection for the cause of the veteran's 
death.  The Board issued a decision in this appeal in May 
2003, denying both claims.  The appellant appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion from the parties, in a 
December 2003 Order, the Court vacated the decision and 
remanded the matter to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  

The Board remanded the case to the RO in June 2004.  In a 
March 2005 rating decision, the RO resolved in the 
appellant's favor the issue of service connection for the 
cause of the veteran's death.  Therefore, the matter is not 
currently before the Board.  The single remaining issue, 
listed above, now returns to the Board for final appellate 
review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 
2.  There is no evidence that the veteran incurred additional 
disability as a result of VA medical treatment in February 
1992.  


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of injury to the left hip, left ankle, and neck 
due to VA treatment in February 1992, for purposes of accrued 
benefits, is not established.  38 U.S.C.A. § 1151 (West 
1991); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.358 
(2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
(VCAA), enacted in November 2000, eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to a claim, and 
expanded VA's duty to notify the claimant and his or her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a September 2004 letter, the RO advised 
the appellant of the specific evidence needed to substantiate 
her claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible to provide.  In addition, the 
March 2005 supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Accordingly, the 
Board is satisfied that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO initially decided the issue on appeal in July 1998, years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the appellant has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the appellant and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements).

The Board also notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, although the September 
2004 VCAA notice letter to the appellant does not 
specifically contain this request, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the appellant to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence she wanted the RO to secure.  
In addition, the letter asks the appellant to provide any 
other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the appellant.  In this 
case, the Board finds no indication of defective notice that 
is prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  Bernard, 4 Vet. App. at 392-94.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board notes that the Court has recently addressed the 
issue of prejudicial error in Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  In that case, the 
Court determined that the appellant bears the initial burden 
of demonstrating error in VA's adjudication of a claim and 
how that error was prejudicial. Id. slip op. at 19.  As the 
appeal currently stands before the  Board, there is no 
allegation or showing, by the appellant or her 
representative, of prejudicial error in the timing or content 
of the RO's VCAA notice.  Therefore, there is no reason for 
additional discussion of VCAA notice compliance.     

With respect to the duty to assist, the Board emphasizes 
that, in a claim for accrued benefits, the Board is limited 
to considering the evidence of record at the time of the 
veteran's death.  In this case, the claims folder contains 
the veteran's service medical records, records of VA 
treatment for the date in question, and the report of a 
medical examination, as well as the veteran's statement.  The 
Board does note that review of the claims folder reveals that 
the RO sent a request for records to a Dr. Ratnesar in April 
1999 and May 1999.  Both requests were returned as 
undeliverable.  In addition, in a July 2001 letter to the 
appellant, the RO advised her that the requests for records 
had been returned as undeliverable and asked her to provide 
correct contact information.  Records of contacts with the 
appellant maintained in the claims folder indicated that the 
appellant was unable to supply current information for Dr. 
Ratnesar.  In correspondence received in March 2003, May 
2004, and October 2004, the appellant indicated, through her 
representative, that there was no additional evidence.  
Therefore, to the extent the RO was required to assist the 
appellant in obtaining this evidence, the Board finds that it 
satisfied its statutory and regulatory obligations.   

The Board emphasizes that the appellant has not identified 
any additional VA treatment the veteran may have had 
following the February 1992 incident at issue here.  VA's 
duty to assist includes obtaining records of relevant VA 
medical treatment, if the claimant furnishes information 
sufficient to locate the records.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(3).  To the extent it may be suggested 
that additional VA records do exist, the Board finds, as 
discussed in detail below, that the Board is not required to 
remand the case to the RO to search for such records.  

Analysis

In September 1992, the veteran submitted a claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for alleged 
injuries sustained at a VA facility in February 1992.  This 
claim was not adjudicated before the veteran's death in June 
1994.  It is before the Board as the appellant's claim for 
accrued benefits.  

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid for a period not to exceed two years prior 
to the last date of entitlement, and which will be paid to 
survivors as provided by law.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  See Pub. Law No. 108-183, 
§ 104, 117 Stat. 2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 
5121(a) to repeal the two-year limit on accrued benefits for 
deaths occurring on or after the date of enactment).  The 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been entitled at 
his death; that is, the survivor cannot receive any such 
attributed benefit that the veteran could not have received 
upon proper application therefor.  Zevalkink v. Brown, 6 Vet. 
App. 483, 489-90 (1994).

Pursuant to 38 U.S.C.A. § 1151, disability benefits may be 
payable to a veteran for non-service connected disability in 
limited circumstances and in the same manner as if the 
disability was service connected.  38 U.S.C.A. § 1151 (West 
1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(a).  In cases of medical care, proof of 
actual causation between the treatment and the injury is 
required; the injury may not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The provisions of 
§ 1151 contain no requirement of fault on the part of the 
service providers to confer entitlement on the injured 
veteran.  See Brown v. Gardner, __ U.S. __, __ (1994), 115 
S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  

The Board acknowledges that changes to the applicable law and 
regulations impose a fault or negligence standard on the 
cause of the additional disability.  See 38 U.S.C.A. § 1151 
(West 2002), as amended by Pub. L. No. 104-204, 110 Stat. 
2926 (effective for claims filed on or after October 1, 1997, 
the statute requires negligence as the proximate cause of the 
death or additional disability); 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (amending 38 C.F.R. § 3.358 and adding 38 C.F.R. 
§ 3.361 to implement the changes to 38 U.S.C.A. § 1151, 
effective Sept. 2, 2004).  However, because both the 
veteran's and the appellant's claims were received prior to 
the effective dates of those changes, the new standard does 
not apply.   

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Because the instant claim is for accrued benefits, the Board 
may consider only evidence that was of record at the time of 
the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink, 6 Vet. App. at 489-90.  Records showed that the 
veteran presented to the VA Outpatient Clinic at Fort Myers 
in February 1992, ostensibly for routine medical care.  The 
notes stated that the veteran slipped and fell under the 
entrance to the clinic and hurt his left ankle, left hip, and 
neck.  It was noted that the veteran was wearing slippers 
rather than shoes.  X-rays of the hip and ankles were 
negative; x-rays of the cervical spine showed degenerative 
disc disease and degenerative joint disease.  On examination, 
the cervical spine was tender, but the veteran walked 
satisfactorily and moved all joints normally.  Additional 
notes dated several weeks later in February 1992 made no 
mention of any associated complaint or finding.  

In his September 1992 claim, the veteran stated that he 
sustained a left hip injury when he fell at the VA Outpatient 
Clinic in February 1992 and that the injury continued to 
bother him.

The veteran was afforded a VA examination in December 1992.  
He described the slip-and-fall injury in February 1992 and 
indicated that he still had pain in the neck and left hip, as 
well as left hip weakness.  On examination, there was 
tenderness over the entire cervical spine area and the left 
hip area.  There was no swelling, deformity, subluxation, or 
instability.  With respect to the left hip, there was pain on 
all motions, weakness, fatigue on standing, and pain on 
walking.  X-rays of the left hip taken in November 1992 
showed no evidence of fracture or dislocation.  X-rays of the 
cervical spine showed disc syndrome at C3-4 and C5-6 with 
degenerative osteoarthritis at C5-6.  The diagnoses were 
cervical spine injury and left hip injury probably involving 
the ligaments and tendons, though it was noted that X-rays 
and magnetic resonance imaging (MRI) of the hip were 
negative.   

Considering this evidence, the Board finds that compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of injury to the 
left hip, left ankle, and neck due to VA treatment in 
February 1992, for purposes of accrued benefits, must be 
denied.  Specifically, the evidence does not establish that 
the veteran sustained the injury in question as a result of 
VA medical care.  38 C.F.R. § 3.358(c)(1).  Instead, the 
evidence shows that the veteran fell coincidental to 
treatment, i.e., while entering the VA Outpatient Clinic on 
the way to receive treatment. Id.  Absent causation, even 
without fault, compensation is not payable under 38 U.S.C.A. 
§ 1151.  See Sweitzer v. Brown, 5 Vet. App. 503 (1993) 
(holding that, in order to be compensable under 38 U.S.C.A. § 
1151, an injury or aggravation of an injury must have 
resulted from the examination itself, not from the process of 
reporting for the examination).   

The Board also observes that the evidence of record does not 
establish that the veteran sustained an injury or aggravation 
of injury that resulted in additional disability.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The report of the 
December 1992 VA examination is negative for any complaint or 
finding related to the left ankle.  With respect to the left 
hip, although the veteran complained of pain and other 
symptoms, there is no objective evidence of left hip 
disability.  See generally Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which compensation 
may be granted).  Although there was objective evidence of 
cervical spine disability, as shown by X-rays, there is 
simply no competent evidence that establishes a causal 
relationship between the veteran's February 1992 fall and the 
radiographic evidence of disc and joint disease - which was 
present that same day.  The veteran's or the appellant's 
personal belief that the claimed disorders were related to 
the February 1992 fall is not competent evidence required to 
establish the existence of additional disability resulting 
from the injury.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.   

The Board notes that, as discussed previously, the appellant 
has not indicated that the veteran had any VA treatment 
following the visits represented by the February 1992 entries 
noted above.  However, review of the claims folder suggests 
that the veteran may have returned to the Fort Myers VA 
Outpatient Clinic after February 1992, such that there may be 
additional VA treatment records that have not been associated 
with the claims folder.  Such evidence would be 
constructively of record at the time of the veteran's death.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
However, any such VA records would be useful only in 
determining whether the veteran sustained additional 
disability from the February 1992 fall.  As discussed above, 
even if the existence of additional disability was 
established, the claim must still be denied because there is 
no evidence of causation between the injury and VA medical 
care.  38 C.F.R. § 3.358(c)(1); Sweitzer, supra.  Therefore, 
any VA medical records not currently secured could not alter 
the ultimate disposition of the appeal.  VA is not required 
to search for evidence which, even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, there is no benefit to the appellant in 
further delaying the final adjudication of her appeal, which 
has been pending for many years, by remanding the case to 
look for possible VA medical records.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  

In conclusion, the Board finds that the preponderance of the 
evidence is against awarding compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of injury to the left hip, 
left ankle, and neck due to VA treatment in February 1992, 
for purposes of accrued benefits.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
injury to the left hip, left ankle, and neck due to VA 
treatment in February 1992, for purposes of accrued benefits, 
is denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


